EXHIBIT 10.12

EMPLOYMENT AGREEMENT


                  This EMPLOYMENT AGREEMENT ("Agreement") dated as of
October 10, 1996, between PAUL R. SYLVESTER ("Employee"), and MANATRON, INC., a
Michigan corporation, maintaining its principal executive offices at 2970 South
9th Street, Kalamazoo, Michigan 49009 ("Employer").

                  Accordingly, the parties agree as follows:

         1.         Employment. Employer hereby employs Employee, and Employee
hereby accepts this employment, on the terms and subject to the conditions set
forth herein.

         2.         Position. Employee agrees to serve Employer in the position
and with the job description as described on Exhibit A, or to serve Employer and
its subsidiaries in such other executive or operational positions commensurate
with Employee's experience and expertise as may be determined by Employer.
Employee shall devote his full business time, energies, best efforts, skill and
attention to the duties arising out of or incident to his position and
responsibilities pursuant to this Agreement, during the term of employment, and
shall not engage in other employment or business opportunity, unless the
employment or business opportunity is disclosed to and approved by the
Compensation Committee of the Board of Directors in advance of the employment or
business opportunity.

         3.         Duration. Employment under this Agreement shall commence on
the date set forth above and shall continue until terminated as provided in this
Agreement.

         4.         Compensation. In consideration for his services, Employee
shall receive the following compensation:

          (a)         Salary. Employee shall be paid by Employer (or, if
applicable, by an affiliate of Employer) a minimum annual salary of $120,000 per
year while this Agreement is in effect (the "Base Salary"). The Base Salary
shall be reviewed annually and adjusted as the Board of Directors of Employer in
its discretion deems appropriate and which shall be commensurate with Employee's
position. If the Board of Directors of Employer decides to reduce Employee's
Base Salary, Employer shall provide Employee three (3) months' written notice
before the reduction shall go into effect.

          (b)         Vacation. Employee shall receive paid vacation in
accordance with Employer's vacation and hiring policies as in effect from time
to time.

          (c)         Automobile Expenses. If Employee is provided with an
automobile or a car allowance for business purposes, it shall be provided in
accordance with Employer's standard automobile use policies and practices.




--------------------------------------------------------------------------------


          (d)         Bonus. Employee will be eligible to participate in the
Employer's executive incentive bonus plan as in effect from time to time. A copy
of Employer's current executive incentive bonus plan (Manatron, Inc. Executive
Incentive Plan for Fiscal 1997) has been or will be separately provided to
Employee. Employee acknowledges that the terms of the bonus plan are subject to
revision at Employer's discretion. If Employee is terminated for any reason
described in Section 5, Employee shall be entitled to receive his pro rata share
of an Award (as defined in the plan in effect on the date of termination) for
the portion of the fiscal year in which Employee participated in the plan.

          (e)         Benefits. Employee shall receive standard benefits offered
to all employees as determined from time to time by the Board of Directors of
Employer.

          (f)         Reimbursement of Expenses. Employer shall reimburse
Employee for all reasonable proper travel and out-of-pocket expenses incurred by
him in connection with the performance of his duties under this Agreement in
accordance with Employer's policies for reimbursement.

         5.         Termination of Employment. This Agreement and Employee's
employment pursuant to this Agreement may be terminated prior to the expiration
of the stated term of this Agreement as follows:

          (a)         Termination by Employee. Employee is free to resign from
employment at any time with or without cause, by providing thirty (30) days'
prior written notification to Employer. For purposes of this Agreement, "With
Cause" shall mean:

          (i)         Without Employee's express written consent, the assignment
to Employee of any duties inconsistent with Employee's present position or
positions, duties, responsibilities and status with Employer or a subsidiary,
except in connection with Employee's termination as provided below in Sections
5(c), (d) or (e) or by Employee other than "With Cause";

          (ii)         A reduction in Employee's Base Salary as in effect on the
date of this Agreement or as the same may be increased from time to time, by
more than fifteen percent (15%); or

          (iii)         Without Employee's express written consent, a relocation
of Employee to a location outside of Employee's current employment location,
except for required travel on business of Employer to an extent substantially
consistent with Employee's present business travel obligations.

          (b)         Termination by Employer. Employer may terminate Employee's
employment at any time, with or without cause and with or without prior review,
notice or warning by providing thirty (30) days' prior written notification to
Employee.




--------------------------------------------------------------------------------


          (c)         Death. Employee's employment under this Agreement shall
terminate in the event of Employee's death. Obligations of Employer hereunder
shall terminate as of the date of Employee's termination for death.

          (d)         Disability. Employer may terminate this Agreement for
"Disability" if, as a result of Employee's incapacity due to physical or mental
illness, he shall have been absent from his duties with Employer on a full-time
basis for six (6) consecutive months, and if he shall not have returned to the
full time performance of his duties within thirty (30) days after written notice
after such six (6) month period.

          (e)         For Cause. Employee's employment under this Agreement may
be terminated by Employer for "Cause" at any time. For purposes of this
Agreement, termination shall be considered to be for "Cause" if based upon (i)
Employee's conviction of a crime involving moral turpitude or embezzlement; (ii)
Employee's willful activities in competition with Employer or in aid of its
competitors; (iii) the willful and continued failure to substantially perform
Employee's duties with Employer under this Agreement (other than any other such
failure resulting from Disability), after a written demand for substantial
performance is delivered to Employee that specifically identifies the manner in
which Employer believes Employee has willfully failed to substantially perform
his duties, and after Employee has failed to resume substantial performance of
his duties on a continuous basis within fourteen (14) calendar days of receiving
such demand; or (iv) Employee willfully engaging in conduct which is
demonstrably and materially injurious to Employer, monetarily or otherwise. For
purposes of (ii), (iii) and (iv) above, no act, or failure to act, on Employee's
part shall be deemed "willful" unless done, or omitted to be done, by the
Employee not in good faith and without reasonable belief that the action or
omission was in the best interest of Employer.

         6.         Severance Pay.

          (a)         If Employer terminates Employee under Section 5(b) without
cause or if Employee resigns from employment "With Cause" (as defined in Section
5(a)), above, prior to the expiration of this Agreement, Employer or its
successor in interest shall pay Employee six (6) months' severance pay of an
amount equal to Employee's Base Salary and any and all benefits in effect at the
time of termination ("Severance Pay"). Employee agrees that Employee's right to
receive Severance Pay is conditioned on the prior execution by Employee of a
binding general release (in such form as Employer may determine) of any and all
claims against Employer and all co-owned entities, and their officers,
directors, employees, agents and owners.

          (b)         If Employee is entitled to Severance Pay pursuant to this
Section 6, the presently outstanding loans made to Employee by Employer for the
purpose of acquiring common stock of Employer will be canceled in exchange for
the common stock purchased by Employee with the proceeds of the loan. If the
cancellation and exchange results in compensation income to Employee, Employee
shall notify Employer and Employer shall reimburse Employee an amount equal to
the tax effects of any amounts recognized as compensation income.




--------------------------------------------------------------------------------


         7.         Non-Competition Covenants of Employee. While employed by
Employer and during the period after termination during which Employee receives
any Severance Pay, Employee shall not:

          (a)         Engage, and shall have no investment, involvement or other
connection whatsoever, direct or indirect, with any corporation, partnership,
proprietorship, individual or other business entity that is engaged, in whole or
in part, in any line of business that is the same as, similar to or directly or
indirectly in competition with the business of Employer, or its successors and
assigns, as it is now, or as it may during Employee's employment be, conducted
east of the Mississippi River ("Competing Entity"); this provision shall not,
however, restrict the right of Employee to own less than one percent (1%) of the
issued and outstanding shares of capital stock in any company listed on a
national or regional stock exchange, or whose stock is quoted on a NASDAQ
market, regardless of the nature of the business.

          (b)         Be or become a shareholder, partner or other investor, or
an officer, employee, consultant, adviser or director or an agent (whether
independent or otherwise) for any Competing Entity; this provision shall not,
however, restrict the right of Employee to own less than one percent (1%) of the
issued and outstanding shares of capital stock in any company listed on a
national or regional stock exchange, or whose stock is quoted on a NASDAQ
market, regardless of the nature of the business.

          (c)         Solicit either for himself or on behalf of any Competing
Entity, any "active customer of Employer" where an "active customer of Employer"
is a person or entity who or which is or has been a customer of Employer during
the term of Employee's employment or during the two (2) years preceding
Employee's termination of employment.

          (d)         Employee acknowledges that Employer has previously
conducted its business east of the Mississippi, and that the restrictive
covenant assumed by Employee pursuant to this section is essential to the
business of Employer and its goodwill. To the extent any part of this covenant
may be held unenforceable as set forth herein, the restrictions set forth herein
shall be severable so as to confine their application to the geographical and
time restrictions as a court deems to be reasonable.

          (e)         The provisions set forth in this Section 7 shall be in
effect while Employee is employed by Employer and for the period of time during
which Employee receives Severance Pay. In the event Employee breaches any of the
terms, conditions or provisions under this Section, the remedy available to
Employer shall be the right of Employer to receive actual damages along with the
forfeiture of Severance Pay (paid or unpaid) if such breach occurs prior to any
employment termination. If such breach occurs subsequent to any employment
termination, the sole remedy of Employer for the breach shall be the forfeiture
of the right of Employee to receive any unpaid Severance Pay.




--------------------------------------------------------------------------------


         8.         Covenant Not to Solicit Employees. During the period after
termination during which Employee receives any Severance Pay, Employee shall
not, directly or indirectly, induce or attempt to influence any employee of
Employer to terminate employment, except in his capacity as an officer of
Employer in the ordinary course of business or as approved by the Board of
Directors of Employer. The sole remedy of Employer for breach of the covenant
set forth in this Section 8 shall be the forfeiture of the right of Employee to
receive any unpaid Severance Pay.

         9.         Covenant Not to Disclose Confidential Information. Employee
agrees that all information regarding manufacturing technique, process, formula,
development or experimental work, work in process, business, trade secret or any
other secret or confidential matter relating to the products, sales or business
at Employer, including, but not limited to, customer lists, sales records,
financial statements, payroll records, ledgers, corporate records, account
numbers, contact lists and other information of any nature whatsoever pertaining
to the business of Employer are of a proprietary and confidential nature and
that none of such information shall be disclosed, published or made use of for
any purpose by Employee without the prior written consent of Employer.

         10.         Covenant Not to Use Trade Name. Employee agrees that he
shall not, directly or indirectly, be or become an investor, partner,
shareholder, officer, employee, director, consultant, adviser or agent of, or
have any other affiliation with or economic interest in, any corporation,
partnership, proprietorship or other business entity that has "Manatron,"
"ATEK," "Specialized Data Systems" or "Sabre" as any part of its name or trade
name except for Employer or any companies or businesses affiliated with
Employer; this provision shall not, however, restrict the right of Employee to
own less than one percent (1%) of the issued and outstanding shares of capital
stock in any company listed on a national or regional stock exchange, or whose
stock is quoted on a NASDAQ market, regardless of the nature of the business.

         11.         Specific Performance Available. The provisions set forth in
Sections 9 and 10 shall be in effect while Employee is employed by Employer and
also following termination of employment. Employee recognizes and acknowledges
that in the event of any default in, or breach of any of, the terms, conditions
and provisions of Sections 9 or 10, Employer's remedies at law shall be
inadequate. Accordingly, Employee agrees that in such event, Employer shall be
entitled to the remedies of specific performance and injunctive relief in
addition to actual damages and any and all other remedies and rights at law or
in equity, and such rights and remedies shall be cumulative.

         12.         Entire Agreement. This Agreement constitutes the entire
agreement among the parties as to Employee's employment. All prior discussions,
compensation understandings, negotiations and agreements notwithstanding, this
Agreement constitutes the parties' sole source of rights and duties with respect
to Employee's employment. This Agreement may not be changed orally, but only by
agreement in writing expressly identifying itself as an amendment to this
Agreement and signed by Employee and Employer.




--------------------------------------------------------------------------------


         13.         Agreement Binding on Successors. This Agreement shall be
binding upon Employer and its successors and assigns. The rights and duties of
Employee are personal to him and shall not be subject to transfer, delegation or
assignment.

         14.         Amendment and Waiver. This Agreement has been authorized by
Employer's Board of Directors. No employee or officer of Employer has authority
to offer employment other than employment terminable at will, or to limit
Employer's ability to terminate employment at will in any way; employment on any
other terms may only be authorized by a written resolution of the Board of
Directors. No waiver by either party at any time of any breach by the other
party or compliance with any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or condition at the time or any time prior or subsequent time.

         15.         Severability. Any provision or term of this Agreement that
shall be found to be contrary to law or otherwise unenforceable, in whole or in
part, shall not affect the remaining terms of this Agreement, which shall be
continued as if the unenforceable provision were absent from this Agreement. It
is the desire and intent of the parties to this Agreement that the provisions of
this Agreement be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.

         16.         Governing Law. This Agreement shall be governed, construed
and enforced in accordance with the laws of the State of Michigan.

         17.         Arbitration. Any dispute or controversy under this
Agreement shall be settled exclusively by arbitration in Kalamazoo, Michigan, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitration award in any court having
jurisdiction. Employer will reimburse Employee for all reasonable attorneys'
fees incurred by Employee as a result of any arbitration with regard to any
issue under this Agreement (or any judicial proceeding to compel or to enforce
such arbitration): (a) which is initiated by Employee if Employer is found in
such proceeding to have violated this Agreement substantially as alleged by
Employee; or (b) which is initialed by Employer, unless Employee is found in
such proceeding to have violated this Agreement substantially as alleged by
Employer.

         18.         Notice. All notices, request, demands, consents, waivers,
instructions, approvals and the communications hereunder shall be in writing and
shall be deemed to have been given if personally delivered to or mailed as
follows:




--------------------------------------------------------------------------------


 

If to Employer:

             

Manatron, Inc.
2970 South 9th Street
Kalamazoo, Michigan 49009
Attention: President

           

If to Employee:

             

Paul R. Sylvester
9307 East Arrowhead
Scotts, Michigan 49088

 



                  IN WITNESS WHEREOF, the parties have executed this Agreement
as of the date first written above.


 

/s/ Paul R. Sylvester

--------------------------------------------------------------------------------

 

Paul R. Sylvester

 

"Employee"

         

MANATRON, INC.

         

By

/s/ Randall L. Peat

--------------------------------------------------------------------------------

 

       Randall L. Peat
       Its Chairman of the Board













--------------------------------------------------------------------------------


ADDENDUM TO EMPLOYMENT AGREEMENT

Dated May 1, 1998


                    This addendum is attached to and incorporated into the
Employment Agreement (the "Employment Agreement") between Manatron, Inc. (the
"Company") and Paul R. Sylvester, the Company's President, Chief Executive
Officer and Treasurer, dated October 10, 1996. The following sections shall
replace and supersede the like numbered provisions contained in the Employment
Agreement:

1.

The first sentence of Section 4(a) (Compensation, Salary) shall be deleted in
its entirety and the following is substituted in its place:

Employee shall be paid by Employer (or, if applicable, by an affiliate of
Employer) a minimum annual salary of $130,000 per year while this Agreement is
in effect (the "Base Salary").

2.

The first sentence of Section 6 (Severance Pay) shall be deleted in its entirety
and the following is substituted in its place:

If Employer terminates Employee under Section 5(b) without cause or if Employee
resigns from employment "with cause" (as defined in Section 5(a) above) prior to
the expiration of this Agreement, Employer or its successor in interest shall
pay Employee two (2) years' severance pay of an amount equal to Employee's Base
Salary and any and all benefits in effect at the time of termination ("Severance
Pay").

                    IN WITNESS WHEREOF, the parties hereto have executed this
Addendum on the day and year first written above.

 

MANATRON, INC.

         

By

/s/ Randall L. Peat

--------------------------------------------------------------------------------

 

       Randall L. Peat
       Chairman of the Board

             

/s/ Paul R. Sylvester

--------------------------------------------------------------------------------

 

Paul R. Sylvester



